 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3892 
 
AN ACT 
To designate the facility of the United States Postal Service located at 8771 Auburn Folsom Road in Roseville, California, as the Lance Corporal Victor A. Dew Post Office. 
 
 
1.Lance Corporal Victor A. Dew post office 
(a)DesignationThe facility of the United States Postal Service located at 8771 Auburn Folsom Road in Roseville, California, shall be known and designated as the Lance Corporal Victor A. Dew Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Victor A. Dew Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
